DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “forming first patterns of a semiconductor material on a base layer;
forming a first insulating layer covering the first patterns;
forming second patterns of a conductive material on the first insulating layer;
removing at least a portion of at least one of the second patterns; and
forming a second insulating layer on the second patterns,
wherein each of the second patterns comprises: a first layer; and a second layer disposed on the first layer,
wherein the first patterns comprise a semiconductor pattern,
wherein the second patterns comprise: a control electrode pattern overlapping with the semiconductor pattern in a plan view; and a sensing electrode pattern,
wherein the second layer of the control electrode pattern fully covers the first layer of the control electrode pattern, and

The Prior Art discloses a sensing electrode pattern being on a different layer than the control electrode pattern.  The Prior Art does not disclose forming first patterns of a semiconductor material on a base layer; 3forming a first insulating layer covering the first patterns; 4forming second patterns of a conductive material on the first insulating layer; sremoving at least a portion of at least one of the second patterns; and 6forming a second insulating layer on the second patterns, 7wherein each of the second patterns comprises: a first layer; and a second layer disposed 8on the first layer, 9wherein the first patterns comprise a semiconductor pattern, 10wherein the second patterns comprise: a control electrode pattern overlapping with the 11semiconductor pattern in a plan view; and a sensing electrode pattern, 12wherein the second layer of the control electrode pattern fully covers the first layer of the 13control electrode pattern, and 14wherein the second layer of the sensing electrode pattern is partially removed in the isremoving of the at least a portion to partially cover the first layer of the sensing electrode pattern.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 29, 2021